DETAILED ACTION
An amendment, amending claims 6 and 12, was received on 6/1/22.  Claims 1-5 remain withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Sakio fails to teach the limitations of claim 6 because Sakio teaches a resin layer astride the opening 11.  This is not persuasive.  In the following marked up version of Fig. 12, the first and second directions are indicated.  Using these directions, it can be seen that the second portion 10 protrudes from the first portion 20 in the second direction, that the second direction is perpendicular to the first direction and is the opposite direction of the direction toward the mask frame from the first portion.   Thus, Sakio teaches all the limitations of claim 6. 

    PNG
    media_image1.png
    807
    920
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakio et al. (US 2019/0100834).
Claim 6:  Sakio teaches a process of forming a display device (¶¶ 0001-0002; Abst.) comprising the steps of: preparing a mask assembly (¶ 0058); arranging the mask assembly to face a substrate (Figs. 11, 12; ¶ 0123); closely attaching the mask assembly to the substrate (Figs. 11, 12; ¶ 0123); and supplying deposition material from a source to pass through the mask and deposit on the substrate (Figs. 11, 12; ¶ 0123), wherein the mask assembly includes: a mask frame (930) and a mask sheet having a plurality of openings (911, 921), a first portion of the mask sheet (920 or 20) located between openings having a first surface (the lower surface of 20 in Fig. 10), a second surface (the upper surface of 20 in Fig. 10) and a lateral surface between the first and second surfaces (the sloped side of 20 in Fig. 10); and a first angle between the lateral surface and the second surface (θ2) being smaller than a second angle (θ) at which the deposition material is incident to the substrate (Figs. 10, 11).  Sakio further teaches a second portion (10) protruding in a second direction which is perpendicular to the first direction and opposite of the mask frame from the first portion (20) (¶¶ 0058-0059; Figs 10, 12, 18).
Claim 7:  Sakio teaches that preparing the mask comprises the steps of: tensioning the mask sheet, bonding the mask sheet to a mask frame and forming the mask openings using a laser (¶¶ 0058-0059).
Claim 8:  Sakio teaches that each of the openings 11 (i.e. a first and a second opening) are formed via laser (¶¶ 0058-0059) and are spaced apart from one another by a first distance and a second distance intersecting the first distance (see, e.g., Fig. 2 which shows nine openings, where the top left opening is the first opening and the middle opening is the claimed second opening).  Additionally, it is implicit in Sakio that the openings are located at the desired positions.  While Sakio does not expressly refer to an offset correction value, Sakio shows that the openings are offset from one another (Fig. 2, e.g.), therefore, it is implicit that any appropriate offset correction value has been selected in order to locate the openings at their desired locations.
Claim 10:  Sakio teaches forming a first opening (middle left of the nine openings in Fig. 2) and a symmetrically located second opening (middle right in Fig. 2) with respect to the center of the mask sheet.
Claim 12:  Sakio teaches that the second openings 11 are closer to the substrate 50 than the first openings 21 (Fig. 11).
Claim 13:  Sakio teaches that the width of the surface of the second portion is less than the width of the second surface of the first portion (see, e.g., Fig. 10).
Claim 14:  Sakio teaches that the second angle includes an angle at which the deposition material is incident with respect to the substrate through the opening of the mask sheet that is farthest away from the source in plan view (see Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakio.
Claim 9:  Sakio fails to discuss the order in which the openings are formed.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04(IV)(C).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have first formed the openings along the outer area of the mask and then form the openings inside the first group of openings with the predictable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakio in light of Shigemura (US 2004/0104197).
Claim 15:  Sakio fails to teach that the mask is used to form an encapsulation layer.  Shigemura teaches a process of forming a display device using a mask and explains that the deposition mask is also used to form the encapsulation layer (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the mask to form the encapsulation layer of Sakio with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712